Exhibit 10.1

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

FSGBank, N.A.

Chattanooga, Tennessee

 

)

)

)

   AA-EC-10-38   

CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiner, has supervisory authority
over FSGBank, N.A., Chattanooga, Tennessee (“Bank”);

WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated April 28, 2010, that is accepted by the
Comptroller; and

WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank, has consented to the issuance of this Consent Order (“Order”) by the
Comptroller.

NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

ARTICLE I

COMPLIANCE COMMITTEE

(1) Within fifteen (15) days of the date of this Order, the Board shall appoint
a Compliance Committee of at least three (3) directors, of which no more than
one (1) shall be an employee or controlling shareholder of the Bank or any of
its affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)),
or a family member of any such person. Upon appointment, the names of the
members of the Compliance Committee and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Director for



--------------------------------------------------------------------------------

Special Supervision (“Director”). The Compliance Committee shall be responsible
for monitoring and coordinating the Bank’s adherence to the provisions of this
Order.

(2) The Compliance Committee shall meet at least monthly.

(3) Within thirty (30) days of the date of this Order and monthly thereafter,
the Compliance Committee shall submit a written progress report to the Board
setting forth in detail:

 

  (a) a description of the action needed to achieve full compliance with each
Article of this Order;

 

  (b) actions taken to comply with each Article of this Order; and

 

  (c) the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Director within ten (10) days of
receiving such report.

(5) All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail or via
email, with a copy to the Nashville Field Office.

(6) The Board shall ensure that the Bank has sufficient processes, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank personnel have sufficient training and authority to
execute their duties and responsibilities under this Order.

ARTICLE II

STRATEGIC PLAN

(1) Within ninety (90) days, the Board shall forward to the Director for his
review, pursuant to paragraph (5) of this Article, a written Strategic Plan for
the Bank that is acceptable to the Director, covering at least a three-year
period. At the next Board meeting following receipt of the Director’s written
determination of no supervisory objection, the Board shall adopt

 

- 2 -



--------------------------------------------------------------------------------

and the Bank (subject to Board review and ongoing monitoring) shall implement
and thereafter ensure adherence to the Strategic Plan. The Strategic Plan shall
establish objectives for the Bank’s overall risk profile, earnings performance,
growth, balance sheet mix, off-balance sheet activities, liability structure,
capital adequacy, reduction in the volume of nonperforming assets, product line
development, and market segments that the Bank intends to promote or develop,
together with strategies to achieve those objectives, and shall, at a minimum,
include:

 

  (a) a mission statement that forms the framework for the establishment of
strategic goals and objectives;

 

  (b) a description of the Bank’s targeted market(s) and an assessment of the
current and projected risks and competitive factors in its identified target
market(s);

 

  (c) the strategic goals and objectives to be accomplished;

 

  (d) specific actions to improve Bank earnings and accomplish the identified
strategic goals and objectives;

 

  (e) identification of Bank personnel to be responsible and accountable for
achieving each goal and objective of the Strategic Plan, including specific time
frames;

 

  (f) a financial forecast, to include projections for major balance sheet and
income statement accounts, targeted financial ratios, and growth projections
over the period covered by the Strategic Plan;

 

  (g) a description of the assumptions used to determine financial projections
and growth targets;

 

  (h)

an identification and risk assessment of the Bank’s present and planned future
product lines (assets and liabilities) that will be utilized to accomplish the
strategic goals and objectives established in the Strategic Plan, with the

 

- 3 -



--------------------------------------------------------------------------------

  requirement that the risk assessment of new product lines must be completed
prior to the offering of such product lines;

 

  (i) a description of control systems to mitigate risks associated with planned
new products, growth, or any proposed changes in the Bank’s markets;

 

  (j) an evaluation of the Bank’s internal operations, staffing requirements,
board and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
established in the Strategic Plan;

 

  (k) a management employment and succession program to promote the retention
and continuity of capable management;

 

  (l) assigned responsibilities and accountability for the strategic planning
process, new products, growth goals, and proposed changes in the Bank’s
operating environment; and

 

  (m) a description of systems to monitor the Bank’s progress in meeting the
Strategic Plan’s goals and objectives.

(2) If the Board’s Strategic Plan under paragraph (1) of this Article is a sale
or merger of the Bank, the Strategic Plan shall, at a minimum, address the steps
that will be taken and the associated timeline to ensure that a definitive
agreement for the sale or merger is executed not later than ninety (90) days
after the receipt of the Director’s written determination of no supervisory
objection pursuant to paragraph (5) of this Article. If the Strategic Plan
outlines a liquidation of the Bank, the Strategic Plan shall detail the actions
and steps necessary to accomplish the liquidation in conformance with 12 U.S.C.
§§ 181 and 182, and the dates by which each step of the liquidation shall be
completed, including the date by which the Bank will terminate the national bank
charter. In the event of liquidation, the Bank shall hold a shareholder vote,
pursuant to 12

 

- 4 -



--------------------------------------------------------------------------------

U.S.C. § 181, and commence liquidation within thirty (30) days of receiving the
Director’s written determination of no supervisory objection pursuant to
paragraph (5) of this Article.

(3) At least monthly, the Board shall review financial reports and earnings
analyses prepared by the Bank that evaluate the Bank’s performance against the
goals and objectives established in the Strategic Plan, as well as the Bank’s
written explanation of significant differences between actual and projected
balance sheets, income statements, and expense accounts, including descriptions
of extraordinary and/or nonrecurring items. Within ten (10) days of the
completion of its review, the Board shall submit a copy of the reports to the
Director.

(4) At least quarterly, the Board shall prepare a written evaluation of the
Bank’s performance against the Strategic Plan, based on the Bank’s monthly
reports, analyses, and written explanations of any differences between actual
performance and the Bank’s strategic goals and objectives, and shall include a
description of the actions the Board will require the Bank to take to address
any shortcomings, which shall be documented in the Board meeting minutes. Within
ten (10) days of completing its evaluation, the Board shall submit a copy to the
Director.

(5) Prior to adoption by the Board, a copy of the Strategic Plan, and any
subsequent amendments or revisions, shall be forwarded to the Director for
review and prior written determination of no supervisory objection. Upon
receiving a written determination of no supervisory objection from the Director,
the Board shall adopt and the Bank shall immediately implement and adhere to the
Strategic Plan.

(6) The Bank may not initiate any action that deviates significantly from the
Board-approved Strategic Plan without a written determination of no supervisory
objection from the Director. The Board must give the Director advance, written
notice of its intent to deviate significantly from the Strategic Plan, along
with an assessment of the impact of such change on the Bank’s condition,
including a profitability analysis and an evaluation of the adequacy of the
Bank’s

 

- 5 -



--------------------------------------------------------------------------------

organizational structure, staffing, management information systems, internal
controls, and written policies and procedures to identify, measure, monitor, and
control the risks associated with the change in the Strategic Plan.

(7) For the purposes of this Article, changes that may constitute a significant
deviation from the Strategic Plan include, but are not limited to, a change in
the Bank’s marketing strategies, marketing partners, underwriting practices and
standards, credit administration, account management, collection strategies or
operations, fee structure or pricing, accounting processes and practices, or
funding strategy, any of which, alone or in aggregate, may have a material
impact on the Bank’s operations or financial performance; or any other changes
in personnel, operations, or external factors that may have a material impact on
the Bank’s operations or financial performance. For purposes of this paragraph,
“personnel” shall include the president, chief executive officer, chief
operating officer, chief financial officer, chief credit officer, chief
compliance officer, risk manager, auditor, member of the Bank’s board of
directors, or any other position subsequently identified in writing by the
Director.

ARTICLE III

CAPITAL PLAN AND HIGHER MINIMUMS

(1) The Bank shall within one hundred twenty (120) days achieve and thereafter
maintain the following minimum capital ratios (as defined in 12 C.F.R. Part 3)1
:

 

  (a) Total capital at least equal to thirteen percent (13%) of risk-weighted
assets;

 

  (b)

Tier 1 capital at least equal to nine percent (9%) of adjusted total assets.2

 

1 The requirement in this Order to meet and maintain a specific capital level
means that the Bank may not be deemed to be “well capitalized” for purposes of
12 U.S.C. § 1831o and 12 C.F.R. Part 6, pursuant to 12 C.F.R. § 6.4(b)(1)(iv).

2 Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
asset figure used for call report purposes minus end-of-quarter intangible
assets.

 

- 6 -



--------------------------------------------------------------------------------

(2) Within ninety (90) days, the Board shall forward to the Director for his
review, pursuant to paragraph (4) of this Article, a written Capital Plan for
the Bank, consistent with the Strategic Plan pursuant to Article II, covering at
least a three-year period. At the next Board meeting following receipt of the
Director’s written determination of no supervisory objection, the Board shall
adopt and the Bank (subject to Board review and ongoing monitoring) shall
implement and thereafter ensure adherence to the Capital Plan. The Capital Plan
shall include:

 

  (a) specific plans for the achievement and maintenance of adequate capital,
which may in no event be less than the requirements of paragraph (1) of this
Article;

 

  (b) projections for growth and capital requirements, based upon a detailed
analysis of the Bank’s assets, liabilities, earnings, fixed assets, and
off-balance sheet activities;

 

  (c) projections of the sources and timing of additional capital to meet the
Bank’s future needs, as set forth in the Strategic Plan;

 

  (d) identification of the primary sources from which the Bank will maintain an
appropriate capital structure to meet the Bank’s future needs, as set forth in
the Strategic Plan;

 

  (e) specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and with 12 U.S.C. § 1831o, including the
restrictions against brokered deposits in 12 C.F.R. § 337.6; and

 

  (f) contingency plans that identify alternative methods to strengthen capital,
should the primary source(s) under paragraph (d) of this Article not be
available.

(3) The Bank may pay a dividend or make a capital distribution only:

 

- 7 -



--------------------------------------------------------------------------------

  (a) when the Bank is in compliance with its approved Capital Plan and would
remain in compliance with its approved Capital Plan immediately following the
payment of any dividend;

 

  (b) when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and

 

  (c) following the prior written determination of no supervisory objection by
the Director.

(4) Prior to adoption by the Board, a copy of the Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection. Upon receiving a written determination of no supervisory objection
from the Director, the Board shall adopt and the Bank shall immediately
implement and adhere to the Capital Plan. The Board shall review and update the
Bank’s Capital Plan at least annually and more frequently if necessary or if
requested by the Director. Revisions to the Bank’s Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection.

(5) If the Bank fails to submit an acceptable Capital Plan as required by
paragraph (2) of this Article, fails to implement or adhere to a Capital Plan to
which the Director has taken no supervisory objection pursuant to paragraph
(4) of this Article, or fails to achieve and maintain the minimum capital ratios
as required by paragraph (1) of this Article; then in the sole discretion of the
Director, the Bank shall, upon direction of the Director, within thirty
(30) days develop and shall submit to the Director for his review and prior
written determination of no supervisory objection a Disposition Plan that shall
detail the Board’s proposal to sell or merge the Bank, or liquidate the Bank
under 12 U.S.C. § 181.

(6) After the Director has advised the Bank in writing that he does not take
supervisory objection to the Disposition Plan, the Board shall immediately adopt
and implement, and shall thereafter ensure adherence to, the terms of the
Disposition Plan. Failure to submit a

 

- 8 -



--------------------------------------------------------------------------------

timely, acceptable Disposition Plan, or failure to implement and adhere to the
Disposition Plan after the Board obtains a written determination of no
supervisory objection from the Director, may be deemed a violation of this
Order, in the exercise of the Director’s sole discretion.

ARTICLE IV

BOARD TO ENSURE COMPETENT MANAGEMENT

(1) The Board shall ensure that the Bank has competent management in place on a
full-time basis in all executive officer positions to carry out the Board’s
policies; ensure compliance with this Order; ensure compliance with applicable
laws, rules, and regulations; and manage the day-to-day operations of the Bank
in a safe and sound manner.

(2) Within ninety (90) days, the Board (with the exception of any Bank executive
officers) shall prepare a written assessment of the capabilities of the Bank’s
executive officers to perform present and anticipated duties, taking into
account the findings contained in the most recent Report of Examination, and
factoring in the officer’s past actual performance, experience, and
qualifications, compared to their position description, duties and
responsibilities, with particular emphasis on their proposed responsibilities to
execute the Strategic Plan and correct the concerns raised in the most recent
Report of Examination. Upon completion, a copy of the written assessment shall
be submitted to the Director.

(3) If the Board determines that an officer’s performance, skills or abilities
need improvement, the Board will, within thirty (30) days following its
determination, require the Bank to develop and implement a written program, with
specific time frames, to improve the officer’s performance, skills and
abilities. Upon completion, a copy of the written program shall be submitted to
the Director.

(4) If the Board determines that an officer will not continue in his/her
position, the Board shall document the reasons for this decision in its
assessment performed pursuant to

 

- 9 -



--------------------------------------------------------------------------------

paragraph (2) of this Article, and shall within sixty (60) days of such vacancy
identify and provide notice to the Director, pursuant to paragraph (5) of this
Article, of a qualified and capable candidate for the vacant position who shall
be vested with sufficient executive authority to ensure the Bank’s compliance
with this Order and the safe and sound operation of functions within the scope
of that position’s responsibility.

(5) Prior to the appointment of any individual to an executive officer position,
the Board shall submit to the Director written notice, as required by 12 C.F.R.
§ 5.51 and in accordance with the Comptroller’s Licensing Manual. The Director
shall have the power to disapprove the appointment of the proposed executive
officer. However, the failure to exercise such veto power shall not constitute
an approval or endorsement of the proposed officer. The requirement to submit
information and the prior disapproval provisions of this Article are based upon
the authority of 12 U.S.C. § 1818(b) and do not require the Comptroller or the
Director to complete his review and act on any such information or authority
within ninety (90) days.

(6) The Board shall perform, at least annually, a written performance appraisal
for each Bank executive officer that establishes objectives by which the
officer’s effectiveness will be measured, evaluates performance according to the
position’s description and responsibilities, and assesses accountability for
action plans to remedy issues raised in Reports of Examination or audit reports.
Upon completion, copies of the performance appraisals shall be submitted to the
Director. The Board shall ensure that the Bank addresses any identified
deficiencies in a manner consistent with paragraphs (3) and (4) of this Article.

ARTICLE V

LOAN PORTFOLIO MANAGEMENT

(1) Within sixty (60) days, Board shall review and revise the Bank’s existing
credit policy to improve the Bank’s loan portfolio management. The Bank (subject
to Board review

 

- 10 -



--------------------------------------------------------------------------------

and ongoing monitoring) shall implement and thereafter ensure adherence to the
written credit policy. The credit policy shall include (but not be limited to):

 

  (a) a description of the types of credit information required from borrowers
and guarantors, including (but not limited to) annual audited statements,
interim financial statements, personal financial statements, and tax returns
with supporting schedules;

 

  (b) procedures that require any commercial extension of credit (new, maturity
extension, or renewal) is made only after obtaining and validating current
credit information about the borrower and any guarantor sufficient to fully
assess and analyze the borrower’s and guarantor’s cash flow, debt service
requirements, contingent liabilities, and global liquidity condition, and only
after the credit officer prepares or reviews a documented credit analysis, and
procedures that require any retail extension of credit (new, maturity extension,
or renewal) is made only after compliance with the Bank’s retail credit program
established under Article VII;

 

  (c) procedures that require any extension of credit (new, maturity extension,
or renewal) is made only after obtaining and documenting the current valuation
of any supporting collateral, perfecting and verifying the Bank’s lien position,
and that reasonable limits are established on credit advances against
collateral, based on a consideration of (but not limited to) a realistic
assessment of the value of collateral, the ratio of loan to value, and overall
debt service requirements;

 

  (d) procedures to ensure that loans made for the purpose of constructing or
developing real estate include (but are not limited to) requirements to:

 

- 11 -



--------------------------------------------------------------------------------

  (i) obtain and evaluate detailed project plans; detailed project budget; time
frames for project completion; detailed market analysis; and sales projections,
including projected absorption rates;

 

  (ii) conduct stress testing of significant project and lending; and

 

  (iii) obtain current documentation sufficient to support a detailed analysis
of the financial condition of borrowers and significant guarantors.

 

  (e) a requirement that borrowers and/or guarantors maintain any collateral
margins established in the credit approval process;

 

  (f) procedures that prohibit the capitalization of accrued interest on any
loan renewal or extension;

 

  (g) procedures that prohibit, on any loan renewal, extension or modification,
the establishment of a new interest reserve using the proceeds of any Bank loan
to the same borrower or guarantor;

 

  (h) procedures to ensure that all exceptions to the credit policy shall be
clearly documented on the loan offering sheet, problem loan report, and other
MIS; and approved by the Board or a committee thereof before the loan is funded
or renewed;

 

  (i) credit risk rating definitions consistent with applicable regulatory
guidance;

 

  (j) procedures for early problem loan identification, to ensure that credits
are accurately risk rated at least monthly;

 

  (k) procedures governing the identification and accounting for nonaccrual
loans that are consistent with the requirements contained in the Call Report
Instructions; and

 

- 12 -



--------------------------------------------------------------------------------

  (l) prudent lending and approval limits for lending officers that are
commensurate with their experience and qualifications, and that prohibit
combining individual lending officers’ lending authority to increase limits.

(2) Upon adoption of a revised policy, a copy of this program shall be forwarded
to the Director.

(3) The Board shall ensure that Bank personnel performing credit analyses are
adequately trained in cash flow analysis, particularly analysis using
information from tax returns, and that processes are in place to ensure that
additional training is provided as needed.

(4) Within sixty (60) days the Board shall establish a written performance
appraisal and salary administration process for loan officers that adequately
considers performance relative to job descriptions, policy compliance,
documentation standards, accuracy in credit grading, and other loan
administration matters.

(5) The Board shall, at least on an annual basis, review the policy developed
pursuant to this Article, and revise it as appropriate.

ARTICLE VI

LEASING ACTIVITIES

(1) Within sixty (60) days, the Board shall review and revise the Bank’s
existing policy with respect to the Bank’s leasing activities. The Bank (subject
to Board review and ongoing monitoring) shall implement, and thereafter ensure
adherence to the written program designed to improve oversight of the Bank’s
leasing activities. This program shall include, at a minimum:

 

  (a) development of common policies and procedures for all leasing subsidiaries
and activities;

 

  (b) procedures for obtaining current and complete financial information on
lessees with new, renewed or modified leases;

 

- 13 -



--------------------------------------------------------------------------------

  (c) procedures for analyzing the financial condition and cash flow of any
lessees with new, renewed or modified leases;

 

  (d) procedures for identifying and documenting financial statement exceptions;
and

 

  (e) procedures for developing, implementing, and documenting action plans for
criticized leases.

(2) Upon adoption, a copy of this program shall be forwarded to the Director.

ARTICLE VII

RETAIL CREDIT

(1) Within sixty (60) days, the Board shall review and revise the Bank’s
existing retail credit program. The Bank (subject to Board review and ongoing
monitoring) shall implement, and ensure adherence to the written retail credit
program revised in accordance with OCC Bulletin 2000-20, “Uniform Retail Credit
Classification and Account Management Policy.” This program shall include:

 

  (a) criteria for classifying delinquent residential mortgage and home equity
loans;

 

  (b) charge-off criteria for bankrupt obligors, deceased obligors, and fraud;

 

  (c) limits and criteria for re-aging open-end credit;

 

  (d) guidance for controlling the use of extensions, deferrals, renewals, and
rewrites of closed-end loans;

 

  (e) establishment and maintenance of comprehensive and effective risk
management, reporting, and internal controls to support the collection process
and to ensure timely recognition of losses;

 

  (f) development of action plans to reduce the number of loan exceptions and
loan policy violations;

 

- 14 -



--------------------------------------------------------------------------------

  (g) procedures for ensuring compliance with the Bank’s documentation
requirements;

 

  (h) periodic reviews by internal loan review and/or internal audit to test
compliance with policies and documentation requirements;

 

  (i) procedures to hold loan officers accountable for adherence to Bank
policies and procedures;

 

  (j) procedures to ensure that reports include updated collateral values on
accounts in bankruptcy; and

 

  (k) validation of the accuracy of management information reports;

(2) Upon adoption, a copy of this program shall be forwarded to the Director.

ARTICLE VIII

CREDIT AND COLLATERAL EXCEPTIONS

(1) Except as otherwise provided herein, the Bank shall obtain current and
complete credit information on all loans lacking such information, including
those listed in the most recent Report of Examination (within sixty (60) days
from the effective date of this Order), in any subsequent Report (within sixty
(60) days from the issuance of such Report), in any internal or external loan
review (within sixty (60) days from the completion of such review), or in any
listings of loans lacking such information provided to management by the
National Bank Examiners (within sixty (60) days from receipt of such listing).
The Bank shall maintain a list of any credit exceptions that have not been
corrected within the timeframe discussed above. This list shall include an
explanation of the actions taken to correct the exception, the reasons why the
exception has not yet been corrected, and a plan to correct the exception.

(2) Except as otherwise provided herein, the Bank shall ensure proper collateral
documentation is maintained on all loans and correct each collateral exception
listed in the most

 

- 15 -



--------------------------------------------------------------------------------

recent Report of Examination (within sixty (60) days from the effective date of
this Order), in any subsequent Report (within sixty (60) days from the issuance
of such Report), in any internal or external loan review (within sixty (60) days
from the completion of such review), or in any listings of loans lacking such
information provided to management by the National Bank Examiners (within sixty
(60) days from the receipt of such listing). The Bank shall maintain a list of
any collateral exceptions that have not been corrected within the timeframe
discussed above. This list shall include an explanation of the actions taken to
correct the exception, the reasons why the exception has not yet been corrected,
and a plan to correct the exception.

(3) Effective immediately, the Bank may grant, extend, renew, alter or
restructure any loan or other extension of credit only after:

 

  (a) documenting the specific reason or purpose for the extension of credit;

 

  (b) identifying the expected source of repayment in writing;

 

  (c) structuring the repayment terms to coincide with the expected source of
repayment;

 

  (d) documenting, with adequate supporting material, the value of collateral
and properly perfecting the Bank’s lien on it where applicable; and

 

  (e) obtaining and analyzing current and complete credit information in
accordance with the Bank’s commercial and retail credit policies, including cash
flow analysis, where loans are to be repaid from operations and global cash flow
analysis, where loan repayment is expected from other sources such as
Guarantors, unless

 

  (i)

a majority of the full Board (or a designated committee thereof) certifies in
writing the specific reasons why obtaining and

 

- 16 -



--------------------------------------------------------------------------------

  analyzing this information would be detrimental to the best interests of the
Bank; and

 

  (ii) a copy of the Board certification is maintained in the credit file of the
affected borrower(s).

ARTICLE IX

LOAN REVIEW

(1) Within ninety (90) days, the Board shall review and revise its existing
independent and on-going loan review program. The Bank (subject to Board review
and ongoing monitoring) shall implement and thereafter ensure adherence to the
written program. The Bank’s loan review program shall review, at least
quarterly, the Bank’s loan and lease portfolios, to assure the timely
identification and categorization of problem credits. The program shall provide
for a written report to be filed with the Board promptly after each review, and
the program shall employ a loan and lease rating system consistent with the
guidelines set forth in “Rating Credit Risk” and “Allowance for Loan and Lease
Losses,” Booklets A-RCR and A-ALLL, respectively, of the Comptroller’s Handbook.
Such reports shall include, at a minimum:

 

  (a) the loan review scope and coverage parameters;

 

  (b) conclusions regarding the overall quality of the loan and lease
portfolios;

 

  (c) the identification, type, rating, and amount of problem loans and leases;

 

  (d) the identification and amount of delinquent loans and leases;

 

  (e) credit and collateral documentation exceptions;

 

  (f) loans meeting the criteria for non-accrual status;

 

  (g) the identity of the loan officer(s) of each loan reported in accordance
with subparagraphs (b) through (e);

 

- 17 -



--------------------------------------------------------------------------------

  (h) the identification and status of credit-related violations of law, rule,
or regulation;

 

  (i) concentrations of credit; and

 

  (j) loans and leases in nonconformance with the Bank’s lending and leasing
policies, and exceptions to the Bank’s lending and leasing policies.

(2) The Board shall evaluate the loan and lease review report(s) and shall
ensure that immediate, adequate, and continuing remedial action, as appropriate,
is taken upon all findings noted in the report(s). The Board shall also ensure
that the Bank preserves documentation of any actions to collect or strengthen
assets identified as problem credits.

ARTICLE X

ALLOWANCE FOR LOAN AND LEASE LOSSES

(1) The Board shall immediately review and revise the Bank’s existing Allowance
for Loan and Lease Losses (“ALLL”) program. The Bank (subject to Board review
and ongoing monitoring) shall implement and thereafter adhere to the program for
the maintenance of an adequate ALLL. The program shall be consistent with the
comments on maintaining a proper ALLL found in the Interagency Policy Statement
on the ALLL contained in OCC Bulletin 2006-47 (December 13, 2006) and with
“Allowance for Loan and Lease Losses,” booklet A-ALLL of the Comptroller’s
Handbook, and shall incorporate the following:

 

  (a) internal risk ratings of loans;

 

  (b) results of the Bank’s independent loan review;

 

  (c) criteria for determining which loans will be reviewed under Financial
Accounting Standard (“FAS”) 114, how impairment will be determined, and
procedures to ensure that the analysis of loans complies with FAS 114
requirements;

 

- 18 -



--------------------------------------------------------------------------------

  (d) criteria for determining FAS 5 loan pools and an analysis of those loan
pools;

 

  (e) recognition of non-accrual loans in conformance with generally accepted
accounting principles (“GAAP”) and regulatory guidance;

 

  (f) loan loss experience;

 

  (g) trends of delinquent and non-accrual loans;

 

  (h) concentrations of credit in the Bank; and

 

  (i) present and projected economic and market conditions.

(2) The program shall provide for a review of the ALLL by the Board at least
once each calendar quarter. Any deficiency in the ALLL shall be remedied in the
quarter it is discovered, prior to filing the Consolidated Reports of Condition
and Income, by additional provisions from earnings. Written documentation shall
be maintained of the factors considered and conclusions reached by the Board in
determining the adequacy of the ALLL and made available for review by Bank
Examiners.

(3) A copy of the Board’s ALLL program, and any subsequent revisions to the
program, shall be submitted to the Director for review.

ARTICLE XI

CRITICIZED ASSETS

(1) Within ninety (90) days, the Board shall review and revise the Bank’s
existing program to protect the Bank’s interest in assets criticized as
“doubtful,” “substandard,” or “special mention,” including those assets
criticized in the most recent Report of Examination (“ROE”), in any subsequent
ROE, by any internal or external loan review, or in any list provided to
management by the National Bank Examiners during any examination. The Bank
(subject to Board review and ongoing monitoring shall implement and thereafter
ensurance adherence to the written program. The program shall include the
development of Criticized Asset Reports (“CARs”) identifying all credit
relationships and other assets totaling in aggregate five hundred

 

- 19 -



--------------------------------------------------------------------------------

thousand dollars ($500,000) or more and criticized as “doubtful,” or
“substandard,” and all credit relationships and other assets totaling in
aggregate one million dollars ($1,000,000) or more and criticized as “special
mention.” The CARs must be updated and submitted to the Board and the Director
monthly. Each CAR shall cover an entire credit relationship and include, at a
minimum, analysis and documentation of the following:

 

  (a) the origination date and any renewal or extension dates, amount, purpose
of the loan, and the originating and current loan officer(s);

 

  (b) the expected primary and secondary sources of repayment, and an analysis
of the adequacy of the repayment source;

 

  (c) the appraised value of supporting collateral and the position of the
Bank’s lien on such collateral, where applicable, as well as other necessary
documentation to support the current collateral valuation;

 

  (d) an analysis of current and complete credit information, including cash
flow analysis where loans are to be repaid from operations;

 

  (e) results of any FAS 114 impairment analysis;

 

  (f) significant developments, including a discussion of changes since the
prior CAR, if any; and

 

  (g) the proposed action to eliminate the basis of criticism and the time frame
for its accomplishment, including an appropriate exit strategy.

(2) The Bank may not extend credit, directly or indirectly, including renewals,
modifications or extensions, to a borrower whose loans or other extensions of
credit are criticized as “doubtful,” “substandard,” or “special mention,”in any
ROE, in any internal or external loan review, or in any list provided to
management by the National Bank Examiners during any examination, unless and
until each of the following conditions is met:

 

- 20 -



--------------------------------------------------------------------------------

  (a) the Board, or a designated committee thereof, finds that the extension of
additional credit is necessary to promote the best interests of the Bank and
that prior to renewing, modifying or extending any additional credit, a majority
of the full Board (or designated committee) approves the credit extension and
records, in writing, why such extension is necessary to promote the best
interests of the Bank. A copy of the findings and approval of the Board or
designated committee shall be maintained in the credit file of the affected
borrower and made available for review by National Bank Examiners;

 

  (b) the Bank performs a written credit and collateral analysis as required by
paragraph (1)(d) of this Article and, if necessary, the proposed action referred
to in paragraph (1)(g) of this Article is revised, as appropriate; and

 

  (c) the Board’s formal plan to collect or strengthen the criticized asset will
not be compromised by the extension of additional credit.

ARTICLE XII

CONCENTRATION RISK MANAGEMENT

(1) Within ninety (90) days, the Board shall review and revise the Bank’s
existing written concentration management program consistent with OCC Bulletin
2006-46. The Bank (subject to Board review and ongoing monitoring shall
implement and thereafter ensurance adherence to written concentration management
program. The program shall include, but not necessarily be limited to, the
following:

 

  (a) policy guidelines that address the level and nature of exposures
acceptable to the institution and that set concentration limits, including
limits on commitments to individual borrowers and appropriate sub-limits;

 

- 21 -



--------------------------------------------------------------------------------

  (b) ongoing risk assessments to identify potential concentrations in the
portfolio, including exposures to similar or interrelated groups or borrowers;

 

  (c) portfolio management, to include internal lending guidelines and
concentration limits that control the Bank’s overall risk exposure and a
contingency plan to reduce or mitigate concentrations in the event of adverse
market conditions.

 

  (d) periodic market analysis, to provide management and the Board with
information to assess whether the lending strategy and policies continue to be
appropriate in light of changes in market conditions;

 

  (e) management information systems, to provide sufficient timely information
to management to identify, measure, monitor, and manage concentration risk; and

 

  (f) board and management oversight of concentrations, to include:

 

  (i) policy guidelines and an overall lending strategy, including actions
required when the Bank approaches the concentration limits in its guidelines;

 

  (ii) procedures and controls to effectively adhere to and monitor compliance
with the Bank’s lending policies and strategies;

 

  (iii) regular review of information and reports that identify, analyze, and
quantify the nature and level of risk presented by concentrations;

 

  (iv) periodic review and approval of risk exposure limits; and

 

  (v) procedures which require the development of an action plan, approved by
the Board, to reduce the risk of any concentration deemed imprudent.

 

- 22 -



--------------------------------------------------------------------------------

(2) The Board shall forward a copy of any analysis performed on existing or
potential concentrations and any action plan approved by the Board to reduce the
risk of exposure to any concentration deemed imprudent after the analyses
required by paragraph (1) of this Article to the Director immediately following
such analysis or the Board’s approval of such action plan.

ARTICLE XIII

LIQUIDITY RISK MANAGEMENT PROGRAM

(1) Within sixty (60) days, the Board shall review and revise the Bank’s
existing comprehensive liquidity risk management program which assesses, on an
ongoing basis, the Bank’s current and projected funding needs, and ensures that
sufficient funds or access to funds exist to meet those needs. The Bank (subject
to Board review and ongoing monitoring shall implement and thereafter ensurance
adherence to the written liquidity risk management program. Such a program must
include effective methods to achieve and maintain sufficient liquidity and to
measure and monitor liquidity risk, to include at a minimum:

 

  (a) strategies to maintain sufficient liquidity at reasonable costs including,
but not limited to, the following:

 

  (i) better diversification of funding sources, reducing reliance on high cost
providers;

 

  (ii) reducing rollover risk;

 

  (iii) increasing liquidity through such actions as obtaining additional
capital, placing limits on asset growth, aggressive collection of problem loans
and recovery of charged-off assets, and asset sales;

 

  (iv) monitoring the projected impact on reputation, economic and credit
conditions in the Bank’s market(s); and

 

- 23 -



--------------------------------------------------------------------------------

  (v) specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and 12 U.S.C. §1831o, including the
restrictions against brokered deposits in 12 C.F.R. §337.6.

 

  (b) The preparation of liquidity reports which shall be reviewed by the Board
on at least a monthly basis, to include, at a minimum, the following:

 

  (i) a certificate of deposit maturity schedule, including separate line items
for brokered deposits and uninsured deposits, depicting maturities on a weekly
basis for the next two months and monthly for the following four months, which
schedule shall be updated at least weekly;

 

  (ii) a schedule of all funding obligations, including money market accounts,
unfunded loan commitments, outstanding lines of credit and outstanding letters
of credit, showing the obligations that can be drawn immediately, and on a
weekly basis for the next two months and monthly for the following four months,
which schedule shall be prepared and updated at least weekly;

 

  (iii) a listing of funding sources, available on a weekly basis for the next
two months and monthly for the following four months, including federal funds
sold; unpledged assets and assets available for sale; and borrowing lines by
lender, including original amount, remaining availability, type and book value
of collateral pledged, terms, and maturity date, if applicable, which schedule
shall be prepared and updated at least weekly;

 

  (iv)

a monthly sources and uses of funds report for a minimum period of six months,
updated monthly, which reflects known and

 

- 24 -



--------------------------------------------------------------------------------

  projected changes in asset and liability accounts, and the assumptions used in
developing the projections. Such reports shall include, at a minimum:

 

  1. the funding obligations and sources required by (1)(b)(ii) and
(1)(b)(iii) of this Article;

 

  2. projected additional funding sources, including loan payments, loan
sales/participations, or deposit increases; and

 

  3. projected additional funding requirements from a reduction in deposit
accounts including uninsured and brokered deposits, inability to acquire federal
funds purchased, or availability limitations or reductions associated with
borrowing relationships.

 

  (c) A contingency funding plan that, on a monthly basis, forecasts funding
needs, and funding sources under different stress scenarios which represent
management’s best estimate of balance sheet changes that may result from a
liquidity or credit event. The contingency funding plan shall include:

 

  (i) the preparation of reports which identify and quantify all sources of
funding and funding obligations under best case and worst case scenarios,
including asset funding, liability funding and off-balance sheet funding; and

 

  (ii) procedures which ensure that the Bank’s contingency funding practices are
consistent with the Board’s guidance and risk tolerances.

 

- 25 -



--------------------------------------------------------------------------------

(2) The Board shall submit a copy of the comprehensive liquidity risk management
program, along with the reports required by this Article, to the Director for
review.

ARTICLE XIV

ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME

(1) If the Bank requires an extension of any timeframe within this Order, the
Board shall submit a written request to the Director asking for relief. Any
written requests submitted pursuant to this Article shall include a statement
setting forth in detail the special circumstances that prevent the Bank from
complying with a provision and that require an extension of a timeframe within
this Order.

(2) All such requests shall be accompanied by relevant supporting documentation,
and any other facts upon which the Bank relies. The Director’s decision
concerning a request is final and not subject to further review.

ARTICLE XV

OTHER PROVISIONS

(1) Although the Bank is required to submit certain proposed actions and
programs for the review or prior written determination of no supervisory
objection of the Director, the Board has the ultimate responsibility for proper
and sound management of the Bank and the completeness and accuracy of the Bank’s
books and records.

(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Order shall in any way inhibit, estop, bar, or
otherwise prevent the Comptroller from so doing.

(3) Except as otherwise expressly provided herein, any time limitations imposed
by this Order shall begin to run from the effective date of this Order.

 

- 26 -



--------------------------------------------------------------------------------

(4) The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose signature appears
below, and shall remain effective and enforceable, except to the extent that,
and until such time as, any provisions of this Order shall have been amended,
suspended, waived, or terminated in writing by the Comptroller.

(5) In each instance in this Order in which the Board or a Board committee is
required to ensure adherence to and undertake to perform certain obligations of
the Bank, including the obligation to implement plans, policies or other
actions, it is intended to mean that the Board or Board committee shall:

 

  (a) authorize and direct measures necessary to take the required action;

 

  (b) require Bank management to make timely reports to the Board on the status
of, and compliance with, the required action; and

 

  (c) take appropriate corrective measures for any failure to carry out the
required action.

(6) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818, and expressly does not form, and may not be
construed to form, a contract binding on the Comptroller or the United States.

(7) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.

IT IS SO ORDERED, this 28th day of April, 2010.

 

/s/ Ronald G. Schneck

for Henry Fleming Director for Special Supervision Comptroller of the Currency

 

- 27 -